UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7193



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID SANJURJO, a/k/a Mickey,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-98-338, CA-00-23-3)


Submitted:   November 5, 2002          Decided:     November 26, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Sanjurjo II, Appellant Pro Se. Stephen Wiley Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Sanjurjo II, seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken to this court from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).    A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).

As to claims dismissed by a district court solely on procedural

grounds, a certificate of appealability will not issue unless the

movant can demonstrate both “(1) ‘that jurists of reason would find

it debatable whether the [motion] states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S. Ct. 318 (2001).       We have reviewed the record and

conclude for the reasons stated by the district court that Sanjurjo

has not satisfied either standard.     See United States v. Sanjurjo,

Nos. CR-98-338; CA-00-23-3 (E.D. Va. July 29, 2002).    Accordingly,

we deny a certificate of appealability and dismiss the appeal.    We

dispense with oral argument because the facts and legal contentions




                                 2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3